Exhibit 31.1 Rule13a-14(a)Certification of the Principal Executive Officer I, Brandon Cade Thompson, chief executive officer, certify that: 1. I have reviewed this quarterly report on Form10-Q of Halo Companies, Inc. 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.
